DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,7,9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brogaard et al(9440183) taken together with Chinese reference(CN204097111U).
	Brogaard et al in figure 1 teaches a gas purifying apparatus configured for receiving chemical liquid to be mixed with flue gas to purify the gas comprising a plurality of liquid status detection sensors(pH sensors 66 and 72;  sulfite sensors 68 and 74) disposed on a transmission path for transmitting the chemical liquid, configured to detect a plurality of liquid status information of the chemical liquid, a plurality of gas status detection sensors(SO2 analyzer 92,94), disposed in the transmission path for transmitting the gas, configured to detect a plurality of gas status information of the gas, a plurality of pumping motors(circulation pump 78 with motor, liquid pump 34 with motor), configured for providing a driving pressure of the chemical liquid according to a first setting value, a controller(52), coupled to the plurality of liquid status detection sensors and the plurality of gas status detection sensors, and performing operations on 
	Brogaard et al taken together with Chinese reference further teaches wherein the plurality of liquid status detection sensors comprise a liquid pressure detector, a pH detector, a redox potential detector, a liquid flow detector, a liquid temperature detector, and a conductivity detector.  Brogaard et al taken together with Chinese reference further teaches wherein the gas status detection sensors comprise a gas temperature detector, a gas concentration detector, and an anemometer.  Brogaard et al taken together with Chinese reference further teaches a display device(standard element for a control unit) coupled to the controller, configured for displaying at least one of the plurality of liquid gas status information, the plurality of gas status information, the first setting value, and the second setting value.  Brogaard et al taken together with Chinese .  
Allowable Subject Matter
Claims 2-5,8, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
December 8, 2021